     Case 3:19-cv-01537-BEN-JLB Document 94 Filed 02/02/21 PageID.9691 Page 1 of 2




 1    John W. Dillon (SBN 296788)
         jdillon@dillonlawgp.com
 2
      DILLON LAW GROUP APC
 3    2647 Gateway Road
      Suite 105, No. 255
 4
      Carlsbad, California 92009
 5    Phone: (760) 642-7150
      Fax: (760) 642-7151
 6
 7    George M. Lee (SBN 172982)
         gml@seilerepstein.com
 8
      SEILER EPSTEIN LLP
 9    275 Battery Street, Suite 1600
10    San Francisco, California 94111
      Phone: (415) 979-0500
11    Fax: (415) 979-0511
12
      Attorneys for Plaintiffs
13
14                                   UNITED STATES DISTRICT COURT

15                        FOR THE SOUTHERN DISTRICT OF CALIFORNIA
16
      JAMES MILLER, an individual, et al.,                       Case No. 3:19-cv-01537-BEN-JLB
17
18                       Plaintiffs,                             PLAINTIFFS’ NOTICE OF LODGING OF
                                                                 PLAINTIFFS’ EXHIBIT 033 IN
19    vs.                                                        RESPONSE TO DEFENDANTS’
20                                                               IMPEACHMENT EXHIBIT DX.
      XAVIER BECERRA, in his official
21    capacity as Attorney General of                            Trial: February 3, 2021
22    California, et al.,                                        Time: 10:00 a.m.
                                                                 Courtroom 5A
23                       Defendants.                             Judge: Hon. Roger T. Benitez
24
25
26
      //
27
      //
28
                                                                –1–
           PLAINTIFFS’ NOTICE OF LODGING OF PLAINTIFFS’ EXHIBIT 033 IN RESPONSE TO DEFENDANTS’ IMPEACHMENT EXHIBIT DX
                                                   CASE NO. 3:19-cv-01537-BEN-JLB
     Case 3:19-cv-01537-BEN-JLB Document 94 Filed 02/02/21 PageID.9692 Page 2 of 2




 1     TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD
 2            PLEASE TAKE NOTICE that Plaintiffs hereby lodge Plaintiffs’ Trial Exhibit
 3    033 in response to Defendants’ Impeachment Exhibit DX lodged with the Court on
 4    February 2, 2021. Plaintiffs’ Trial Exhibit 033 is the Declaration of David Mustard,
 5    electronically filed concurrently with this notice.
 6
 7                                                        Respectfully submitted,
 8     Dated: February 2, 2021                            SEILER EPSTEIN LLP
 9
10                                                        /s/ George M. Lee
                                                          George M. Lee
11
                                                          DILLON LAW GROUP APC
12
13
                                                          /s/ John W. Dillon
14                                                        John W. Dillon
                                                          Attorneys for Plaintiffs
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                             –2–
        PLAINTIFFS’ NOTICE OF LODGING OF PLAINTIFFS’ EXHIBIT 033 IN RESPONSE TO DEFENDANTS’ IMPEACHMENT EXHIBIT DX
                                                CASE NO. 3:19-cv-01537-BEN-JLB
